The Chief Justice
delivered the opinion of the courí;
This is an appeal from a judgment for the defendant iif an action of ejectment. Two questions are presented by the record: 1st, Whether the plaintiff had a right, without shewing cause for doing so, to amend his declaration, by adding a count, containing a demise from another person, an(l for-a tract of land not before claimed in his declaration? 2d, Whether it was permissable for the defendant to s}jew an outstanding, title in a third person?
Both these questions were decided for the defendant by the circuit court, and we have no doubt they were correct-Jy decided..
^Vith respect to the first, it may be remarked, that the person in whose name the-demise is laid in the declaration, is the real plaintiff, and to add a demise in the name of an-°^ier) would therefore be bringing a new plaintiff into the cause, and this, most, assuredly, ought never to be permit* ted, without some sufficient reason was shewn for it.
'^le secorid question is one which was, at a former term court, decided in accordance with the decision of the circuit court, and as the principles which influenced this COurt on that occasion, are stated in the opinion there de-hvered, they need not now be repeated.
The judgment must be affirmed with cost.